An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1195
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 6 May 2014


DAVID L. MCGRAW,
     Plaintiff,

      v.                                      Johnston County
                                              No. 08 CVD 0985
HOLLY MCGRAW,
     Defendant.


      Appeal by Defendant from order entered 19 April 2013 by

Judge Paul A. Holcombe III in Johnston County District Court.

Heard in the Court of Appeals 5 March 2014.


      Cranfill Sumner & Hartzog LLP, by Michelle D. Connell, for
      Plaintiff.

      Mast, Mast, Johnson, Wells & Trimyer, by Ron L. Trimyer,
      Jr., for Defendant.


      STEPHENS, Judge.


                      Procedural and Factual History

      Plaintiff David L. McGraw and Defendant Holly McGraw were

married     in   November      2003,     separated     in    March     2008,    and

subsequently divorced.          During their marriage, the parties had
                                          -2-
one child together (“the child”),1 born in 2004.                           After the

parties separated, Plaintiff filed an action for custody and

child support in March 2008.               Following mediation, a document

stating that the parties had reached a full agreement regarding

custody   was     entered   24    April    2008.      The    agreement      does   not

appear in the record but the trial transcript suggests that the

parties essentially shared equal time with the child, with each

parent having custody for two days each week and on alternating

weekends.        This arrangement appears to have continued until the

custody trial.2

     Defendant remarried in 2009 and has two children with her

new husband.       Plaintiff remarried in 2011.             The parties attended

counseling concerning        co-parenting the          child, but experienced

friction regarding the roles played by the stepparents of the

child,    particularly      Defendant’s         objection    to     the   significant

involvement of Plaintiff’s new wife (“the stepmother”) with the

child.      On    28   February   2012,     Defendant       filed    an   answer   and

counterclaim for custody of the child.                  On 3 April 2012, the

parties entered into a temporary consent order sharing equal



1
  In this opinion, we refer to the parties’ child as “the child”
in an effort to protect her identity.
2
  The custody matter was heard during the 15 November 2012 and 1
February 2013 terms of the district court in Johnston County.
                                          -3-
time with the child.             On 16 November 2012, an additional order

was   entered        regarding   the    child’s     Thanksgiving      and   Christmas

custody schedule.          After the matter had been heard in the trial

court,    on    19    April   2013,    the   court    entered    an    order   giving

Plaintiff sole legal and primary physical custody of the child.

Defendant appeals.

                                       Discussion

      On appeal, Defendant argues that the trial court (1) made

legal conclusions not supported by sufficient findings of fact,

(2) abused its discretion in awarding sole legal and primary

physical custody to Plaintiff, (3) erred in failing to determine

there had been a substantial change in circumstances affecting

the child since entry of the parties’ mediated custody agreement

and April 2012 consent order, (4) erred in awarding sole legal

custody to Plaintiff contrary to its announcement of joint legal

custody    in    open     court,    and   (5)     erred   in    awarding    physical

custody of the child’s softball medallion to Plaintiff.                            We

reverse and remand.

I. Standard of Review

      In a child custody matter,

               [t]he findings of fact are conclusive on
               appeal if there is evidence to support them,
               even if evidence might sustain findings to
               the contrary.   The evidence upon which the
                                        -4-
             trial court relies must be substantial
             evidence and be such relevant evidence as a
             reasonable mind might accept as adequate to
             support a conclusion.    Absent an abuse of
             discretion, the trial court’s decision in
             matters of child custody should not be upset
             on appeal. The trial court’s conclusions of
             law and orders will not be reversed if
             supported by the findings of fact.

Everette v. Collins, 176 N.C. App. 168, 170-71, 625 S.E.2d 796,

798 (2006) (citations omitted).

     “Where [an appellant] fails to challenge any of the trial

court’s findings of fact on appeal, they are binding on the

appellate court[.]”           Lewis v. Hope, __ N.C. App. __, __, 736

S.E.2d 214, 217-18 (2012).             However, “[w]hether those findings

of   fact    support    the    trial    court’s     conclusions     of   law    is

reviewable de novo.”          Carpenter v. Carpenter, __ N.C. App. __,

__, 737 S.E.2d 783, 785 (2013) (citation omitted).

II. Sufficiency of the Trial Court’s Findings of Fact

     Defendant argues that the trial court’s legal conclusions

are not supported by sufficient findings of fact.              We agree.

     Child    custody    determinations       are   governed   by    N.C.      Gen.

Stat. § 50-13.2(a) (2013).         Under that statute,

             the trial court is required to order custody
             of minor children to the person that will
             best promote the interest and welfare of the
             child.   The statute also mandates that the
             trial court consider all relevant factors .
             . . and make findings accordingly.       The
                                    -5-
            trial court need not make a finding as to
            every fact which arises from the evidence;
            rather, the court need only find those facts
            which are material to the resolution of the
            dispute.

Hall v. Hall, 188 N.C. App. 527, 530, 655 S.E.2d 901, 903 (2008)

(citations,    internal   quotation    marks,   and   brackets    omitted).

“These   findings   may   concern      physical,   mental,   or   financial

fitness or any other factors brought out by the evidence and

relevant to the issue of the welfare of the child.”            Id. at 532,

655   S.E.2d   at   905   (citations    and   internal    quotation   marks

omitted).

            [A] custody order is fatally defective where
            it fails to make detailed findings of fact
            from which an appellate court can determine
            that the order is in the best interest of
            the child, and custody orders are routinely
            vacated where the “findings of fact” consist
            of mere conclusory statements that the party
            being awarded custody is a fit and proper
            person to have custody and that it will be
            in the best interest of the child to award
            custody to that person.      A custody order
            will also be vacated where the findings of
            fact are too meager to support the award.

Dixon v. Dixon, 67 N.C. App. 73, 76-77, 312 S.E.2d 669, 672

(1984) (citations omitted; emphasis added).              “The quality, not

the quantity, of findings is determinative.”          Carpenter, __ N.C.

App. at __, 737 S.E.2d at 787.         Crucially, the findings of fact
                                      -6-
must “resolve the primary issues raised by the evidence which

bear directly upon the child’s welfare.”                 Id. (emphasis added).

       For example, in Carpenter, “[t]he primary disputed issues

regarding   the    child’s     welfare     .    .   .   were     [the]   defendant’s

allegations of excessive alcohol consumption by [the] plaintiff,

conflicts in the parties’ parenting styles, and [the child’s]

resulting anxiety.”      Id.     Upon review, we noted that the custody

order made “findings regarding the evidence and contentions of

each party on these issues, but resolve[d] few of them.”                            Id.

Even   where    the   order    resolved        disputed    matters,      it   did   so

“without relating the findings to [the child’s] needs or best

interest.      It is difficult to discern the meaning of some of the

findings, or at least how the findings relate to the child’s

welfare.”       Id. at __, 737 S.E.2d at 789.                    As a result, we

reversed    and    remanded     to   the       trial     court    for    “additional

findings of fact, as well as conclusions of law and decretal

provisions based upon those findings.”                  Id. at __, 737 S.E.2d at

790; see also In re Kowalzek, 37 N.C. App. 364, 370, 246 S.E.2d

45, 48 (vacating where disputed issues were not resolved in the

custody order), appeal dismissed and disc. review denied, 295

N.C. 734, 248 S.E.2d 863 (1978).
                                   -7-
    In contrast, this Court found in Hall that the conclusions

of law regarding custody were sufficiently supported where the

trial court found

            that [the] plaintiff took the children for
            haircuts, bought their clothes and school
            supplies, volunteered at their school and
            was a room mother, and took the children on
            play dates. The trial court also found that
            [the] plaintiff took the children to the
            doctor and stayed home with them when they
            were ill. Finally, the trial court found as
            a fact that [the] plaintiff took a six month
            leave of absence from her employment to stay
            with Christiana when she was born and a five
            month leave when Steven was born.

            Contrary to these findings, the trial court
            found   that    [the]    defendant    would  only
            occasionally     take   the   children    to  the
            doctor, would sometimes attend birthday
            parties and would volunteer at school on
            occasion.    Moreover, [the] defendant’s work
            schedule   was     unpredictable    and   he  was
            regularly out of town one to three nights
            each week.    The trial court also found that
            [the] defendant countermanded plaintiff on a
            number    of      occasions    when     she   was
            disciplining     the   children,    referred   to
            Christiana as a drama queen, and Steven as a
            Mama’s boy.     Finally, the trial court found
            that   [the]    defendant    body    slammed  the
            plaintiff    20    to   50   times    during  the
            marriage,    and    threatened   to    punch  his
            brother-in-law in the nose.

Id. at 532-33, 655 S.E.2d at 905            (internal quotation marks,

brackets, and ellipsis omitted).         This Court held that those

findings,    particularly   the   finding    of   domestic   abuse,   were
                                          -8-
sufficient to support an award of primary physical custody of

the children to Plaintiff.           Id.

      Here,     each    party    raised    issues      related       to    the   child’s

welfare.      Defendant expressed concerns that the stepmother was

taking over Plaintiff’s parenting duties, that Plaintiff was not

responding in a timely fashion to emails from Defendant, and

that the child’s irritable bowel syndrome (“IBS”) was not being

properly      handled     by     Plaintiff.        Plaintiff         testified       that

Defendant’s      multiple       daily   phone     calls       to    the    child     were

interfering with his custodial time and stated that Defendant

was   failing    to     adhere    consistently         to    agreements      and    rules

regarding     the     child.      The   testimony       from       the    parties,    the

stepmother, and other witnesses also made clear that resentment

and ill-will between the parties and between Defendant and the

stepmother had led to friction, pettiness, poor communication,

and limited cooperation among the central adults in the child’s

life.

      The    trial     court    heard   two     days    of    testimony      from    some

eleven      witnesses,     including       the     parties,         the    stepmother,

Defendant’s new husband, the parties’ parenting counselor, and

various friends and acquaintances.                The resulting custody order

includes the following findings of fact:
                     -9-
1. Plaintiff and Defendant are currently
residents of North Carolina and had been
continuously  for  at  least  six  months
immediately preceding the institution of
this action.

2. The parties were married on the 22nd day
of November[] 2003, separated on the 14th
day   of  March[]  2008,  and  subsequently
divorced.

3. One child was born to the parties . . .
[on] February 13, 2004.

4. The child currently resides in Johnston
County, North Carolina where the child has
resided   continuously  all   of  her  life.
Neither party has participated as a party,
witness, or in any other capacity in any
other litigation concerning the custody of
the minor child in this or in any other
state.   North Carolina is the home state of
the child.

5. Plaintiff married [the stepmother] on
January 30, 2011.     Prior to the marriage,
[the stepmother] would spend significant
amounts of time at the home of . . .
Plaintiff,   while   the   minor  child  was
present.      Defendant   married  [her  new
husband] in 2009.     They have two children
from their marriage, . . . age 2 and . . .
age 8 months.

6.   Plaintiff   resides   in   the      Antioch
community in a home suitable for      the minor
child. Plaintiff’s parents reside      close by
to Plaintiff.    Defendant resided    in Wilson
with her new husband for about         2 and ½
years.      She   recently   moved      to   the
Micro/Selina area.

7. Plaintiff is employed at Interstate Glass
in Wilson, North Carolina. He has been so
                    -10-
employed for 18 years.         Defendant is
unemployed, and stays at home caring for her
and her husband’s children.   She previously
worked at Food Lion, Pizza Inn, RBC Bank, KS
Bank and other entities.    The [stepmother]
does   not   work   outside  the   home  but
participates in a business promoting go-kart
racing.   Defendant’s spouse . . . works at
Credit Suisse in Durham.

8. The minor child has been diagnosed with
irritable bowel syndrome, which has been
treated.

9. The minor child attends Glendale-Kenly
Elementary school.     She is in the third
grade.   Her grades in school are excellent.
Defendant   attends   most  of    the   school
functions and eats lunch with the child a
couple of times per week.        Plaintiff is
unable to attend many school functions
because   of   his   employment,    but   [the
stepmother] attends most of the school
functions.

10. The minor child participates in softball
and cheerleading.     Plaintiff signed the
child up for softball without consulting
[]Defendant.   Both Plaintiff and Defendant
attended her games and practices.        The
parties had conflicts over who would have
possession of the child’s softball uniform
and medallions the child was awarded during
softball.

11. The child and parties have attended
counseling   with  Marlene  Hubbell.     Ms.
Hubbell worked with the parties to establish
rules for the minor child that would be
consistent in both homes.

12. Plaintiff and Defendant communicated
with each other over matters involving the
minor child by email.  Defendant complained
                    -11-
that Plaintiff often would not respond to
emails   from    []Defendant.      Plaintiff
explained that he did not have access to his
personal email at his employment and would
usually respond to Defendant’s messages at
night.

13. Both parties have engaged in some
responses   to    communications    that  are
unfortunate and there is a breakdown in
communication between the parties.        The
Court   encouraged   [the   stepmother]   and
[Defendant] to try to work together for the
best interest of the child.      It is not in
the   child’s   best    interest    for  [the
stepmother] and [Defendant] to not be able
to work together.

14. Plaintiff has allowed [the stepmother]
to    assume    some    of    the    parenting
responsibilities in his household.        [The
stepmother] should be allowed to fill that
role. Defendant’s husband . . . has chosen
to leave parenting to Defendant.     Defendant
wants [the stepmother] to assume the same
role that [Defendant’s husband] has chosen.
How each party decides to allocate parenting
responsibilities   during    their   custodial
periods   is  up    to  that    party.     The
step[]parents need to be allowed to fulfill
the parenting responsibilities delegated to
them by the spouse, and neither the party or
the step[]parent should be criticized on how
they     choose      to    delegate      those
responsibilities.

15. [The stepmother] signed the majority of
the child’s homework assignments. There was
nothing inappropriate with [the stepmother]
signing the child’s homework logs or other
documents that came home from the school.
The decision on who signs the homework log
for each custodial period[] is up to the
custodial parent. [The stepmother] may sign
                                         -12-
              with   []Plaintiff         or     in   her     individual
              capacity.

              16. Plaintiff has lived in the same house
              for nine years, has had the same job for
              eighteen years; Plaintiff has been taking
              the child to Awana and sports activities;
              Plaintiff provides more stability for the
              minor child.

              17. Plaintiff is a fit and proper person to
              have the sole and exclusive care, custody
              and control of the minor child, and it is in
              the best interest of the minor child, and
              will best promote her general welfare, for
              her sole and exclusive care, custody and
              control to be awarded to []Plaintiff herein.

              18. Defendant is a fit and proper person to
              exercise reasonable visitation privileges
              set out below.

In sum, these findings reveal that (1) the child was doing well

in   school    at    the   time    of   the    hearing     under   the   shared-time

custody     arrangement;       (2)      both    Plaintiff’s        and   Defendant’s

current marriages provide one stay-at-home parent who is able to

attend most school functions; (3) both Plaintiff and Defendant

attend    the       child’s   sports      activities;        (4)    Plaintiff   and

Defendant     have    been    in   conflict      regarding     communication    and

possession of certain sports-related items; (5) Plaintiff signed

the child up for softball without discussing the matter with

Defendant; (6) Defendant eats lunch with the child at school

several times a week; (7) Defendant believes the stepmother is
                                        -13-
overly involved in the child’s care, schoolwork, and activities;

and   (8)   Plaintiff     provides     more    stability       for    the    child    by

living in the same house near extended family and by having the

same job for many years.

      Much like those found wanting in Carpenter, the majority of

these   findings    of    fact      merely     recap    the    evidence       and    the

parties’ contentions without resolving key points of conflict.

Only finding of fact 14, wherein the court found that “[h]ow

each party decides to allocate parenting responsibilities during

their custodial periods [should be] up to that party[,]” and

finding of fact 16, in which the court found that Plaintiff

provides more stability for the child by living in the same

house and having the same job for many years, can be construed

as resolving disputed matters.

      The court failed to make findings of fact which resolved

most of the critical disputes between the parties, including,

inter   alia,    who,    if   anyone,    was    at     fault   for    communication

breakdowns and lack of cooperation; which party, if either, was

failing     to   consistently       follow      agreed-to      rules        and     other

parenting    procedures;      and    whether     Defendant’s         frequent       phone

calls and emails were excessive and disruptive to Plaintiff’s

custodial time.         Even the court’s finding of fact 16 regarding
                                        -14-
stability reflects a failure to resolve that issue based upon

the    evidence     presented.         Neither    party     contended       that     the

other’s employment or residence was of significant concern in

connection with the child’s welfare.                 Rather, both focused on

the disruption to the child’s well-being caused by each other’s

different communication styles and lack of cooperation, and the

resulting tension and conflict to which the child was exposed.

       As in Carpenter, “[i]t is difficult to discern the meaning

of some of the findings, or at least how the findings relate to

the child’s welfare.”          See id. at __, 737 S.E.2d at 789.                     For

example, the court found that “[b]oth parties have engaged in

some responses to communications that are unfortunate and there

is a breakdown in communication between the parties” and further

found that Plaintiff signed the child up for softball without

consulting Defendant.          These findings would appear to suggest

that   Plaintiff,     by   acting      unilaterally      regarding      the       child’s

activities,    is    creating     at    least     some    of   the     communication

problems    and     friction     between    the    parties;      yet,       the    court

awarded sole custody to Plaintiff.

       In addition to awarding sole physical and legal custody of

the    child   to    Plaintiff,     the    order     sets      forth    a     detailed

visitation schedule for Defendant which includes a restriction
                                              -15-
that she join the child at school for lunch no more than once

per week, with the permitted lunches dropping to one every other

week    the    following         school       year.        The     order    also     provides

Plaintiff the sole and exclusive right to make all decisions

regarding      “the      physical       appearance         of     the    child,     including

changes to the           child’s hair, shaving, and piercings” and to

possess “[a]ll school awards and projects[.]”                               Nothing in the

court’s findings of fact explain such provisions, although we

note    that   the       evidence      at    trial       certainly       revealed    conflict

between Plaintiff and Defendant about Defendant’s involvement

with    the    child      at    school       and    regarding      decisions        about   the

child’s personal grooming choices.

       In sum, the “custody order is fatally defective [because]

it    fails    to    make      detailed       findings      of     fact     from    which   an

appellate court can determine that the order is in the best

interest of the child . . . [and because the existing] findings

of fact are too meager to support the award.”                               Dixon, 67 N.C.

App. at 76-77, 312 S.E.2d at 672 (citations omitted).                                  As was

the    case    in    Carpenter,        we     believe      that    the     record    contains

sufficient      evidence         on    which       to    base    findings     of    fact    and

conclusions         of   law    supporting         a    custody    determination.           The

trial    court       need      not    hold    a    new    trial     or     take    additional
                                      -16-
evidence, but must (1) determine the primary disputes related to

the child’s welfare, (2) consider the evidence presented at the

custody     trial   that   concerns    those   disputes,   and   (3)   make

findings of fact which resolve any conflicts in that evidence.

See Carpenter, __ N.C. App. at __, 737 S.E.2d at 785 (noting

that the findings of fact in a custody matter must “resolve the

primary issues raised by the evidence which bear directly upon

the child’s welfare”) (emphasis added).

     Accordingly, we remand for entry of additional findings of

fact and for entry of such conclusions of law as those findings

support.3

            Our decision to remand this case for further
            evidentiary findings is not the result of an
            obeisance to mere technicality.    Effective
            appellate review of an order entered by a
            trial court sitting without a jury is
            largely dependent upon the specificity by
            which the order’s rationale is articulated.
            Evidence must support findings; findings
            must support conclusions; conclusions must
            support the judgment.     Each step of the
            progression must be taken by the trial
            judge, in logical sequence; each link in the
            chain of reasoning must appear in the order
            itself. Where there is a gap, it cannot be
            determined on appeal whether the trial court
            correctly exercised its function to find the
            facts and apply the law thereto.



3
  In light of our resolution of this issue, we need not address
Defendant’s remaining arguments on appeal.
                              -17-
Coble v. Coble, 300 N.C. 708, 714, 268 S.E.2d 185, 190 (1980).

    REVERSED and REMANDED.

    Judge BRYANT concurs.

    Judge DILLON dissents by separate opinion.

    Report              per              Rule             30(e).
                           NO. COA13-1195

                   NORTH CAROLINA COURT OF APPEALS

                         Filed: 6 May 2014


DAVID L. MCGRAW,
     Plaintiff,

     v.                             Johnston County
                                    No. 08 CVD 0985
HOLLY MCGRAW,
     Defendant.


     DILLON, Judge, dissenting.


     Because I believe that the trial court’s legal conclusions

are supported by sufficient findings of fact, I respectfully

dissent.

     In this case, the father filed a complaint asking the trial

court to grant him custody of the child.     The mother filed her

answer asking the trial court to grant her custody of the child.

Nothing in the record indicates that either party asked the

trial court to enter a permanent order granting joint custody.

Therefore, the trial court could not consider joint custody as

an option, but rather was required to determine whether it was

in the best interests of the child to award custody to the

father or to the mother.      See N.C. Gen. Stat. § 50-13.2(a)

(2013) (providing that “[j]oint custody to the parents shall be

considered upon the request of either parent”).
                                                -2-
       It is not always the case that custody is awarded based on

a finding that only one parent would be suitable.                             Rather, there

are situations where either parent might be suitable, but the

trial   court        must    exercise      its    discretion         to    determine     which

parent it would be in the best interests of the child to live

with.     Our Supreme Court has held the following:

              When the court finds that both [parents] are
              fit and proper persons to have custody of
              the children involved . . . and then finds
              that it is to the best interest of the
              children for [either the father or the
              mother] to have custody of said children,
              such holding will be upheld when it is
              supported by competent evidence.

Hinkle v. Hinkle, 266 N.C. 189, 196, 146 S.E.2d 73, 78 (1966);

see also McRoy v. Hodges, 160 N.C. App. 381, 388, 585 S.E.2d

441, 445 (2003).

       In the present case, the trial court ultimately granted

custody    to       the   father.         The    trial      court    did    not   reach    its

conclusion based on a determination that the mother would not be

a suitable custodian for her child or that she could not provide

her with a stable environment.                        Indeed, the trial court found

that    the     mother      was    actively       engaged      in    her    child’s      life.

Rather,       the    trial        court    made       its    decision       based   on    its

determination         that    living      with    her       father    would    provide     the

child with a more stable environment than would living with her
                                                -3-
mother.         I    do    not     believe      that      the    trial      court       erred    by

considering stability in determining the best interests of the

child in this case.

      I   believe          the    trial    court        made    sufficient        findings      to

support    its       determination         that     living       with     the   father        would

provide more stability for the child.                             First, concerning the

fact that each parent had remarried and had new children, the

trial court found that the father’s new spouse was interested

and involved in helping raise the child (along with raising the

child’s    half-siblings),               whereas      the      mother’s     new    spouse       had

indicated that he had no desire or willingness to be involved

with helping raise the child.                         Second, the trial court made

findings to suggest that the father’s means for providing for

the   child         were     more        stable       than      those     of      the    mother.

Specifically,         the        trial     court        found    that     the      father       had

maintained the same job for eighteen years, whereas the mother

had   held      a    number       of     jobs     and    was     currently        not    in     the

workforce.          Third, the trial court found that the father had

stable housing, living in same home in Johnston County where the

parties had lived prior to their separation when the child was

four years old, whereas the mother had lived away from Johnston

County    for       just    over    two    years        with    her   new      husband    before
                                          -4-
moving back to Johnston County.                 Fourth, the trial court found

that the father’s parents – the child’s paternal grandparents –

live   close        to   the   father,   indicating      some   sign   of    familial

stability.4

       The majority focuses on the trial court’s failure to make

findings       to    resolve     other   “critical       disputes”     between    the

parties.       I believe the order demonstrates that the trial court

did consider other issues raised by the parties, though it based

its decision ultimately on which parent could provide a more

stable environment for the child.               Specifically, the trial court

addressed the “communication breakdowns” between the parties,

finding that both parties bore some of the blame.                           The trial

court addressed the concern regarding the different parenting

styles of the parties, finding that, in this case, such matters

should    be    left      to   each   parent    during   his    or   her    custodial

period.         The      trial   court    addressed      the    mother’s      concern



4
  The majority construes the trial court’s findings that it based
its determination that the father would provide stability solely
on the findings that he had stable housing and stable
employment, findings which are contained in the same paragraph
as its determination that the father provides more stability for
the minor child.       However, I believe the trial court’s
determination regarding stability is based not only on the
findings contained in that paragraph, but also on the findings
contained in the prior paragraphs of the order, as outlined
above.
                                     -5-
regarding the involvement of the stepmother in raising the child

by   making   findings   regarding    the     nature   and   extent   of   her

involvement and finding that her involvement was appropriate.

The trial court addressed the mother’s concern that she had been

more involved with caring for a medical condition that the child

had experienced, finding that the medical condition had been

treated.

      In conclusion, I would affirm the order of the trial court

granting custody to the father.            See In re White, 262 N.C. 737,

739, 138 S.E.2d 516, 517 (1964) (holding that in a situation

where the evidence might “warrant, but not compel, the court to

find that either of the parties was proper and fit, and that the

best interest of the child would be served by awarding custody

to either[,] the findings made by the court are conclusive”).